ORDER REVERSING AND REMANDING DEFENDANT’S DECISION TO DENY BENEFITS
ROBERT J. BRYAN, United States District Judge
Plaintiff Lorelie H. Hampton seeks review of the denial of her application for disability insurance benefits. Plaintiff contends that the administrative law judge (“ALJ”) erred in evaluating the medical evidence, plaintiffs credibility, plaintiffs residual functional capacity (“RFC”), and plaintiffs ability to perform other jobs in the national economy. Dkt. 9 at 1. As discussed below, the Court REVERSES the Commissioner’s final decision and REMANDS the matter for an immediate, award of benefits.
*1282BACKGROUND
On August 27, 2010, plaintiff filed an application for disability insurance benefits, alleging disability as of October 15, 1997. Dkt. 5, Administrative Record (“AR”) 1176. Plaintiffs date last insured was December 31, 2002. AR 1136. Plaintiffs applications were denied initially and' on reconsideration. AR 1176. After the ALJ conducted a hearing on November 9, 2011, the ALJ issued a decision finding plaintiff not disabled. AR 1176-88. That decisión was' reversed and remanded by this Court. AR 1136. After the ALJ conducted another hearing on September. 24, 2014, the ALJ issued a second decision finding plaintiff not disabled. AR 1136-49.
THE ALJ’S DECISION
Utilizing the five-step disability evaluation process,1 the ALJ found:
Step one: Plaintiff did not engage in substantial gainful activity from her alleged onset date of October 15, 1997, through her date last insured of December 31, 2002.
Step two: Through her date last insured, plaintiff had the following severe impairments: back disorder, fibromyal-gia, PTSD/anxiety, and depression.
Step three: Through her date last insured, plaintiffs impairments did not meet or equal the requirements of a listed impairment.2
Residual Functional Capacity: Through her date last insured, plaintiff had the‘ ability to perform sedentary work ‘with the following additional limitations: She required the ability to take brief (10 seconds or less) stretch breaks. She could have frequent interaction with the general public, co-workers, and supervisors.
Step four: Through her date last insured, plaintiff was unable to perform any past relevant work.
Step five: As there were jobs that existed in significant numbers in the national economy that plaintiff could have performed through her date last insured, plaintiff was not disabled.
See AR 1138-48. The Appeals Council denied plaintiffs request for review, making the ALJ’s decision the Commissioner’s final.decision. AR 1125-31.3
DISCUSSION
Pursuant to 42 U.S.C. § 405(g), this Court may set aside the Commissioner’s denial of social security benefits if the ALJ’s findings are based on legal error or not supported by substantial evidence in the record as. a whole. Bayliss v. Barnhart, 421 F.3d 1211, 1214 n. 1 (9th Cir.2005) (citing Tidwell v. Apfel, 161 F.3d 599, 601 (9th Cir.1999)).
I. Medical Evidence
Plaintiff asserts that the ALJ erred in assessing the medical evidence in the record. See Dkt. 9 at 4-13. The ALJ is responsible for determining credibility and resolving ambiguities and conflicts in the medical evidence. See Reddick v. Chater, 157 F.3d 715, 722 (9th Cir.1998). Where the medical evidence in the record is not conclusive, “questions of credibility and resolution of conflicts” are solely the functions of the ALJ. Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir.1982). In such cases, “the ALJ’s conclusion must be upheld.” Morgan v. Comm’r, Soc. Sec. Admin., 169 F.3d 595, 601 (9th Cir.1999).
In resolving questions of credibility and conflicts in the evidence, an ALJ’s *1283findings “must be supported by specific, cogent reasons.” Reddick, 157 F.3d at 725. The ALJ can do this .“by setting out a detailed and thorough summary of the facts and conflicting clinical evidence, stating his interpretation thereof, and making findings.” Id. The ALJ also may draw inferences.“logically flówing from the evidence.” Sample, 694 F.2d at 642. Further, the Court itself may draw “specific and legitimate inferences from .the ALJ’s opinion.” Magallanes v. Bowen, 881 F.2d 747, 755 (9th Cir.1989).
The ALJ must provide “clear and convincing” reasons for rejecting the un-contradicted opinion of either a treating or examining physician. Lester v. Chater, 81 F.3d 821, 830 (9th Cir.1996). When a "treating or examining physician’s opinion is contradicted', that opinion “can only be' rejected for specific and legitimate reasons that are supported by substantial evidence in the record.” Id. at 830-31.
a. Dr. Irvin
Specifically, plaintiff argues that the ALJ erred by failing to give a specific and legitimate reason supported by substantial evidence for discounting the opinion of treating physician Lieutenant Colonel Thomas Irvin, M.D. See Dkt. 9 at 6-7. The Court agrees.
On June 11, 1997, Dr. Irvin wrote that plaintiff would likely continue to be troubled for the rest of her life by episodic flares of fibromyalgia, resulting in fatigue, swelling, headaches, and other symptoms. See AR 416. Dr. Irvin opined that plaintiff had difficulty keeping a • regular work schedule because of these symptoms and would be “unfit for continued duty.” See id. The ALJ gave Dr. Irvin’s opinion “some weight” but found that the opinion was not contradictory to the finding that plaintiff could perform other work because Dr. Irvin specifically meant that plaintiff was unfit to be a nurse on active military duty. See AR 1143.
However, though the ALJ dismissed the idea that plaintiff was unfit for work in general, the ALJ gave no reasons to dismiss the functional workplace limitations contained in Dr. Irvin’s opinion. See id. Certainly, the headaches, irritable bowel symptoms, fatigue, and widespread muscu-loskeletal discomfort that Dr. Irvin cited would cause difficulty in keeping ’any work schedule, not just that of a military nurse. The • only accommodation to a full-time schedule in the RFC assessed by the ALJ was the ability to take brief, 10-second stretch breaks. See AR 1140. The ALJ may not dismiss Dr. Irvin’s opinion that plaintiffs impairments kept her from completing an entire workweek without' interruptions from her symptoms without giving any reason. See Vincent on Behalf of Vincent v. Heckler, 739 F.2d 1393, 1394-95 (9th Cir.1984) (ALJ must explain why significant probative evidence has been rejected). Therefore, the ALJ erred by failing to, provide a specific and legitimate reason. not to incorporate Dr. Irvin’s opined limitations into the RFC-
The Ninth Circuit has “recognized that harmless error principles apply in the Social Security Act context.” Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir.2012) (citing Stout v. Comm’r, Soc. Sec. Admin., 454 F.3d 1050, 1054 (9th Cir.2006) (collecting cases)). The Ninth Circuit noted- that “in each case we look at the. record- .as a whole to determine [if] the error alters the outcome of the case.” Id. The court also noted that the Ninth Circuit has “adhered to the general principle that an ALJ’s error is harmless where-it is ’inconsequential to the ultimate nondisability determination.’” Id. (quoting Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1162 (9th Cir.2008)) (other citations omitted). The court noted the necessity to follow the rule *1284that courts must review cases “’without regard to errors’ that do not affect the parties’ ’substantial rights.’” Id. at 1118 (quoting Shinseki v. Sanders, 556 U.S. 396, 407, 129 S.Ct. 1696, 173 L.Ed.2d 532 (2009) (quoting 28 U.S.C. § 2111) (codification of the harmless error rale)).
Had the ALJ fully credited the opinion of Dr. Irvin, the RFC could have included additional limitations, as could the hypothetical questions posed to the vocational expert. As the ALJ’s ultimate determination regarding disability was based on the testimony of the vocational expert, on the basis of an improper hypothetical question, the error affected the ultimate disability determination and is not harmless,
b. Dr. Hunt
Plaintiff also argues that the ALJ erred in evaluating the opinion of treating physician Stephen Hunt, M.D. See Dkt. 9 at 7-9. The Court agrees.
On April 6, 2012, Dr. Hunt completed a fibromyalgia medical source statement. See AR 1331-35. In that statement, Dr. Hunt opined that plaintiff had several postural limitations beginning as early as 1995. See id. Ultimately, Dr. Hunt opined that plaintiff would incapable of even low-stress work, would be off task 25% or more of a typical workday, and would likely be absent from work more than four days per month as a result of her impairments. See AR1334.
The ALJ gave this opinion little weight because plaintiffs ability to tolerate low-stress work was demonstrated by her ability to care for her children on her own and because her abilities to stand and walk for more than 30 minutes in a workday and lift 10 pounds more than rarely were demonstrated by her “relocation efforts” in 2003. See AR 1143. An ALJ may reject a physician’s conclusion that a claimant suffers from marked limitations if other evidence of the claimant’s ability to function contradicts that conclusion. See Morgan, 169 F.3d at 601-02.
However, substantial evidence does not support the contradictions that the ALJ inferred here. The ALJ stated that plaintiff was the only adult at home during her husband’s absence in 2002, but the record shows that plaintiff had substantial assistance from other friends and family because she was limited to parenting “from the couch,” and that while she had to do more around the house when her husband was gone, it exacerbated her pain. See AR 260, 1143, 1230-31. Taken as a whole, this evidence does not contradict Dr. Hunt’s opinion that plaintiff could not perform even low-stress work on her own. in the setting of a full-time workplace. Similarly, the ALJ cited one page of the record that described how plaintiff was “packing things” for her family’s move to Washington, but the record provides no details about whether plaintiff was doing any lifting or walking in a way that would contradict Dr. Hunt’s opinion about her workplace limitations. See AR 262, 1143. Therefore, the ALJ provided no specific and legitimate reason supported by substantial evidence to discredit Dr. Hunt’s opinion.
c. Dr. Balentine
Plaintiff argues that the ALJ erred by discounting the opinion of treating physician Larry Balentine, M.D. See Dkt. 9 at 9-10. The Court agrees.
In a fibromyalgia medical source statement, Dr. Balentine opined to nearly identical limitations, as those opined to by Dr. Hunt. See AR 838-42. The ALJ discounted this opinion because Dr. Balentine did not provide an onset date for these limitations. See AR 1143. In its remand order, the Appeals Council directed the ALJ to give consideration to the treating source opinions and request additional evidence from treating sources as necessary. See AR *12851218. If the ALJ was uncertain about the time frame to which Dr. Balentine’s opinion applied, the ALJ should have made an effort to get that information. See Tonapetyan v. Halter, 242 F.3d 1144, 1150 (9th Cir.2001) (where the record contains' ambiguous evidence or the ALJ has found that the record is inadequate to allow for proper evaluation, the ALJ’s duty to “conduct an appropriate inquiry” is triggered). The ALJ also found Dr. Balentine’s opinion inconsistent with plaintiffs activities, but as discussed above in relation to Dr. Hunt’s similar opinion, that reason is not supported by substantial evidence. See supra, section I, b. Therefore, the ALJ erred by failing to provide a specific and legitimate reason to discount the opinion of Dr. Balentine.
II. Remand for an award of benefits
• Plaintiff alleges that the ALJ erred in several other areas, including evaluating plaintiffs Veterans Administration disability rating, plaintiffs credibility, and the testimony of lay witnesses. See Dkt. 9 at 10-18. However, considering the ALJ’s errors in evaluating the opinions of. all of the treating physicians, the final question requiring resolution is whether the Court should, at its discretion, remand this case for further proceedings or for an award of benefits. Under the. Social Security Act, “courts are empowered to affirm, modify, or reverse a decision by the Commissioner ’with or without remanding the cause for a rehearing.’” Garrison v. Colvin, 759 F.3d 995, 1019 (9th Cir.2014) (emphasis in original) (quoting 42 U.S.C. § 405(g)). Although a court should generally remand to the agency for additional investigation or explanation, a court has discretion to remand for immediate payment of benefits. Treichler v. Comm’r, Soc. Sec. Admin., 775 F.3d 1090, 1099-1100 (9th Cir.2014). The issue turns on- the utility of further proceedings. A remand for an award of benefits is appropriate when no useful purpose would be served by further administrative proceedings or when the record has been fully developed and the evidence is .insufficient to support the Commissioner’s decision. Id. at 1100.
Here, no additional proceedings would be useful. Plaintiff has-already had two hearings before ALJ Wayne N. Araki, including one hearing after the Commissioner stipulated to ■ a remand of the ALJ’s first decision dénying benefits. See AR 30-72, 1155-72, 1203-04. The Appeals Council ordered the ALJ to give consideration to the treating source opinions, providing legally sufficient reasons if the opinions were discredited. See AR.1218. For a second time, the ALJ failed to do so. All of the treating physicians who offered an opinion on plaintiffs functional capacities indicated that she would not be able to complete a normal workweek without interruptions from her symptoms. See AR 416, 842,1334, Dr. Hunt and Dr. Balentine specifically opined that plaintiff would miss more than four days per month as a result of her impairments. See AR 842, 1334. When asked at the first hearing if a person who missed more than two days of work a month would be able to maintain employment,- the vocational expert testified that she would not. See AR 70. Therefore, crediting the opinions of the treating physicians as true, plaintiff would be required to be found disabled on remand. See Garrison, 759 F.3d at 1020.
Accordingly, the Court finds that the record has been fully developed in this case, and that remanding for further proceedings “would serve no further purpose.” Smolen v. Chater, 80 F.3d 1273, 1292 (9th Cir.1996); Holohan v. Massanari, 246 F.3d 1195, 1210 (9th Cir.2001). Indeed, allowing the Commissioner to decide these issues again “would create an unfair ’heads, we win; tails, let’s play again’ system of disability benefits adjudication.” Benecke v. *1286Barnhart, 379 F.3d 587, 595 (9th Cir.2004); see also Moisa v. Barnhart, 367 F.3d 882, 887 (9th Cir.2004) (noting that the “Commissioner, having lost this appeal, should not have another opportunity.. .any more than [the claimant], had he lost, should have an opportunity for remand and further proceedings.”). Because review of the record as a wjiole does not create serious doubt tl^at plaintiff is disabled, the Court remands the case for an immediate award of benefits.
CONCLUSION
For the foregoing reasons, the Commissioner’s final decision is REVERSED and this, case is REMANDED for an immediate award of benefits.

. 20 C.F.R. § 416.920.


. 20 C.F.R. Part 404, Subpart P, Appendix 1.


.The rest of the procedural history is not relevant to the outcome of the case and is thus omitted.